Title: Thomas Jefferson to Fitzwhylsonn & Potter, 3 December 1816
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            Messrs Fitzwhylson & Potter
            Poplar Forest near Lynchburg Dec. 3. 16
          
          I wrote to you from Monticello about the middle of October requesting to have some books bound and to be furnished with some others. I am now about returning to that place and shall be very glad to find them there
			 on my
			 arrival, or to recieve them as soon as possible afterwards. I shall most pressingly have occasion immediately for the collection of Virginia laws I requested. Accept the assurance of my respect.
          
            Th: Jefferson
          
        